Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 1 of 9 PageID #: 1167


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
             Plaintiff,                       )
                                              )
    vs.                                       )   CASE NO: 19CR207 HEA
TRAVIS BROEKER,                               )
                                              )
             Defendant.                       )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Judgment of

Acquittal or, in the Alternative, Motion for New Trial, [Doc. No. 150]. The

Government opposes the Motion and has filed a response thereto. For the reasons

set forth below, the Motion is denied.

                            Facts and Background

      Defendant was charged in an indictment with knowingly and intentionally

distributing fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C.

§ 84l(a) and 18 U.S.C. §2, and that the death of T.Z., a person whose identity was

known to the Grand Jury, resulted from the use of such fentanyl distributed by

defendants, making the offense punishable under 21 U.S.C. § 841(b)(l)(C) and

with knowingly and intentionally conspiracy to distribute fentanyl, a

Schedule II controlled substance, in violation of 21 U.S.C. §§ 84l(a)(l)

and 846, and punishable under 21U.S.C. § 841(b)(l)(C).

   On September 14, 2020, defendant proceeded to trial. The United States
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 2 of 9 PageID #: 1168


presented evidence in its case-in-chief. That evidence is summarized in the

government’s response to defendant’s motion.

   After considerable deliberation the jury returned verdicts finding Defendant

guilty of both counts, specifically finding that the fentanyl sold by defendant

caused the death of T.Z.

                                     Discussion

Motion for Judgment of Acquittal

   Defendant initially argues that the Government failed to make a submissible

case on each count under Rule 29 (c). The Rule provides a mechanism by which

acquittal must be entered if there is insufficient evidence to sustain a conviction.

Rule 29 of the Rules of Criminal Procedure permits the Court to enter a judgment

of acquittal if the evidence is insufficient to sustain a conviction. Fed. R. Crim. P.

29(a), (c). The standard for determining whether evidence is insufficient is very

strict, requiring acquittal only where there is “no interpretation of the evidence”

that would allow a reasonable jury or finder of fact to find the defendant “guilty

beyond a reasonable doubt.” United States v. Gomez, 165 F.3d. 650, 654 (8th Cir.

1999). In making this determination, the Court looks at the evidence “in the light

most favorable to the government, drawing all reasonable inferences and resolving

all evidentiary conflicts in favor of the ... verdict.” United States v. Aponte, 619

F.3d 799, 804 (8th Cir. 2010). “Reversal is warranted only if no reasonable jury

                                         -2-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 3 of 9 PageID #: 1169


could have found guilt beyond a reasonable doubt.” United States v. Herbst, 666

F.3d 504, 510 (8th Cir. 2012).

      “When a district court considers a motion for acquittal, it does so with ‘very

limited latitude.’ The court should not assess the credibility of the witnesses or

weigh the evidence.” United States v. Thompson, 285 F.3d 731, 733 (8th Cir.2002).

It is the duty of the Court to view the “evidence in the light most favorable to the

government, resolving conflicts in the government's favor, and accepting all

reasonable inferences that support the verdict.” United States v. Garcia, 646 F.3d

1061, 1066 (8th Cir. 2011) (citation and internal quotations omitted); See also,

United States v. Vore, 743 F.3d 1175, 1180 (8th Cir. 2014). “This standard is quite

strict’ and the court will not disturb the conviction unless ‘no reasonable jury could

have found the defendant guilty beyond a reasonable doubt.’” Id. (quoting United

States v. Wright, 739 F.3d 1160, 1167 (8th Cir. 2014)).

  Based on all of the evidence presented at trial, the Court concludes that the

evidence satisfies the new trial standard. The evidence was more than sufficient to

establish an evidential and legal basis for each count. The record of the trial fully

supports this conclusion without reservation or qualification. There was

considerable evidence that T.Z. died from a fentanyl overdose, that his phone

revealed he had conversations with defendant via text messaging regarding the

purchase of fentanyl from defendant. There was testimony from T.Z.’s housemate

                                         -3-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 4 of 9 PageID #: 1170


J.F. that T.Z. had overdosed earlier in the evening and that he, J.F., hid three

“beans” from T.Z. and took his phone from him. J.F. testified that he left T.Z. at

approximately 2:30 a.m. after the two had spent time together and that T.Z. was

found at approximately 6:00 a.m. on the floor in his room. T.Z. was cold and blue.

He was pronounced dead shortly thereafter by paramedics.

      Defendant did not testify, nor did he present any evidence.

      Defendant argues that none of the government’s witnesses could testify

as to whether the drugs causing T.Z.’s death were the same substances sold to

T.Z. by defendant. He also argues that the government did not present any

physical or documentary evidence establishing such a nexus. He argues that

because no evidence was presented to prove that the fentanyl distributed by

defendant was the same fentanyl that caused T.Z.’s death, no reasonable jury could

find him guilty of the death element to Count I beyond a reasonable doubt.

Defendant presents no authority for this position. Indeed, the government’s expert

witnesses testified to the fact that T.Z. died as a result of fentanyl intoxication;

their testimony was not for the purpose of proving the fentanyl that caused T.Z.’s

death was that supplied by defendant. Moreover, there was substantial evidence

that defendant provided T.Z. with fentanyl, that T.Z. suffered an overdose prior to

the fatal overdose that same night and that T.Z.’s telephone was not accessible to

him to contact another dealer. These facts, and the reasonable inferences

                                          -4-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 5 of 9 PageID #: 1171


therefrom, in the light most favorable to the verdict, establish that a reasonable jury

could conclude the fentanyl supplied by defendant was the cause of T.Z.’s death.

      Credibility is not an issue for the Court in these proceedings. Credibility

determinations are uniquely within the province of the trier of fact, so the jury was

entitled to afford weight to the evidence presented by the prosecution. See, United

States v. Geddes, 844 F.3d 983, 992 (8th Cir. 2017). The Rule 29 (c) motion

necessarily must fail.

Motion for New Trial

      Rule 33 of the Federal Rules of Criminal Procedure allows defendants to

move the court to “vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33(a). The district court may grant or deny a

motion for new trial based on its “sound discretion.” United States v. Campos, 306

F.3d 577, 579 (8th Cir. 2002) (internal quotation omitted). The court may “weigh

the evidence, disbelieve witnesses, and grant a new trial even when there is

substantial evidence to sustain the verdict[.]” Id. The court is not required to view

the evidence in the light most favorable to the non-moving party, the government,

and may independently consider the evidence presented. See United States v.

Brown, 956 F.2d 782, 786 (8th Cir. 1992). But “[u]nless the district court

ultimately determines that a miscarriage of justice will occur, the jury's verdict

must be allowed to stand.” Campos, 306 F.3d at 579. Rule 33 authority must be

                                         -5-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 6 of 9 PageID #: 1172


exercised “sparingly and with caution.” Id. (internal quotation omitted). A new

trial under Rule 33 is an “unusual remedy that is reserved for ‘exceptional cases in

which the evidence preponderates heavily against the verdict.’ ” United States v.

Starr, 533 F.3d 985, 999 (8th Cir. 2008) (quoting 3 Charles Alan Wright, Nancy J.

King, & Susan R. Klein, Federal Practice and Procedure § 553 (3d ed. 2004)).

      Defendant argues he is entitled to a new trial because: 1) the cumulative

weight of the evidence does not support a judgment of guilt, 2) the government’s

closing argument was improper and unfairly prejudiced the jury, and 3) the

procedures utilized for COVID-19 safety precautions resulted in unfair trial

practices that unfairly prejudiced the outcome of his case.

      Defendant argues that none of the government’s expert witnesses presented

any evidence linking the drugs “allegedly” sold by defendant to the drugs causing

T.Z.’s death. As the government correctly argues, defendant presents no authority

for the proposition that the experts must provide such a link. Indeed, this would be

an impossible task for anyone since only the deceased could specifically make that

connection. The experts, as discussed, supra, presented testimony to establish T.Z.

died of fentanyl intoxication.

      Defendant argues that he is entitled to a new trial because none of the

government witnesses presented evidence linking the drugs in the rubber ball to the

capsules defendant sold. Defendant provides no analysis for this claim nor does he

                                        -6-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 7 of 9 PageID #: 1173


submit any authority that such a link is required. As the government correctly

argues, the jury could draw the inference that the fentanyl in the rubber ball had

come from defendant based on the evidence of the transaction and lack of any

evidence that T.Z. had obtained fentanyl from another source.

      Defendant’s argument that T.Z. had access to other sources of drugs and

alternative communications methods for obtaining drugs without using his

cellphone were argued and apparently discredited by the jury.

      Likewise, defendant’s argument that J.F. confiscated the drugs sold by

defendant was presented and discredited by the jury; J.F. testified he confiscated

three of the six “beans” of fentanyl. The jury could infer that J.F. had not

confiscated all the drugs that T.Z. still possessed after the initial overdose.

      Defendant contends the government’s closing argument was improper.

Defendant did not object at the time the closing argument was made. The Court’s

analysis of this argument is reviewable for plain error.

      Defense counsel did not contemporaneously object to any of the prosecutor's
      statements at trial, but did file a motion for a new trial based on the
      prosecutor's statements about calling the DEA or U.S. Attorney's office, as
      well as the prosecutor's remarks about the case agents’ backgrounds.
      Because there was no contemporaneous objection to these statements at trial,
      they were reviewable by the district court for plain error. United States v.
      Amaya, 731 F.3d 761, 764–65 (8th Cir. 2013). We review the district court's
      determination for an abuse of discretion. Id. at 765.

United States v. Overton, 971 F.3d 756, 767 (8th Cir. 2020).


                                          -7-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 8 of 9 PageID #: 1174


      Defendant takes issue with the prosecutor’s theory that T.Z. retrieved a

portion of the three “beans” not confiscated by J.F. from the rubber ball. This

argument is clearly supported by the evidence and the inferences that can be drawn

therefrom. Just as defendant argued his theory of where the fatal drugs were

obtained, the prosecutor was entitled to argue an alternative theory. The argument

was not improper.

      Finally, defendant argues that he was prejudiced by the Court’s COVID-19

safety protocols. Initially, it should be noted that defendant did not seek to

continue his trial until the protocols are not necessary. Furthermore, defendant did

not object before or during the trial. Defendant was given the opportunity to

examine the courtroom prior to trial but voiced no objections at that time.

Likewise, he did not object at any time during the trial based on what he now

claims was prejudicial. Even so, the issues he claims are related to the COVID-19

protocols are issues that arise in any trials. Moving from the podium is an issue

raised in any case in this Court, with due consideration for the court reporters, the

jury and the Court with regard to hearing counsel. Approaching witnesses is a

request that is decided as the need arises; indeed, the prosecution requested and

was granted leave to approach certain witnesses during the trial. Request for

sidebar conferences are decided as they arise. Nothing defendant presents justifies

his reliance on the denial of a single sidebar conference as a basis for a new trial.

                                          -8-
Case: 4:19-cr-00207-HEA Doc. #: 164 Filed: 01/07/21 Page: 9 of 9 PageID #: 1175


Counsel was given the opportunity to raise issues outside the presence of the jury

each day of the trial. Defendant’s argument that the protocols precluded this is

without merit.

                                        Conclusion

      None of Defendant’s arguments give rise to a basis upon which to grant his

motion for judgment of acquittal or new trial. The jury concluded that the

government proved beyond a reasonable doubt all of the necessary elements for

conviction. Defendant was not deprived of any constitutional rights throughout the

trial. He is not, therefore entitled to a new trial nor to a judgment of acquittal.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Judgment of Acquittal or in

the Alternative New Trial, [Doc. No. 150], is DENIED.

      Dated this 7th day of January, 2021.



                                                   HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                             -9-
